EXHIBIT 10.21 July 20, 2010 DOCUMENT: CSI/PG/NETQIN-2010-9988 Cellular Spyware Inc. 6574 North State rd. Suite 278 Coconut Creek FL 33073 (877) 797-7274 NetQin Mobile Inc. c/o CARD Corporation Services Ltd. of Zephyr House 122 Mary Street P.O. Box 709 Grand Cayman KY 1-1107 Cayman Islands Re: Amendment to Master License Agreement CSI/PG/20090820/88866 Aug 20, 2009 Dear Alex, This letter sets forth the agreement with regard to the following amendments to that certain International Licensing Agreement (the “Agreement”) dated August 20, 2009 by and between NetQin Mobil Inc. (“Licensor”) and Cellular Spyware, Inc. (“Original Licensee”) Master License Agreement CSI/PG/20090820/88866 TERM This amendment is to extend the CSI exclusive master license for a period of Five Years, (5) for offline retail sales channels. PRICING: Pricing will be $6.00 (USD) per one year license for retail sales. Pricing for carrier or insurance carrier 10 million customers or more will be Set and adjusted at time of contract negotiation with that entity. CSI will make its monthly accounting transparent to Netqin for review. The exclusive right may be terminated by the licensor if the licensee fails to sell a minimum of 100,000 licenses within the first six months, or 500,000 licenses within the first nine months within the first year. The exclusive right may be terminated by the licensor if the licensee fails to sell a minimum of amount of licenses as specified below: 1 Year One, 1 million licenses Year Two, 2million licenses Year Three 5 million licenses Year Four 8 million licenses Year Five 10 million licenses TOTAL FOR FIVE YEARS 26 MILLION LICENSES @ $6.00 $156,000,000 USD150,000 pre-paid to the licensor is not deductable from future revenue. EXCLUSIVETY CSI agrees to make Netqin its sole mobile and anti virus software provider. Netqin has the right to terminate the exclusive right, if CSI sublicense Netqin’s product to any other party besides OPMG. PRODUCT CSI agrees to sell Netqin brand product to Brazil in separate contract. CONDITIONS All conditions of Master License CSI/PG/20090820/88866 will remain the same. LICENSEE: Cellular Spyware Inc. Agreed to: LICENSOR: NetQin Mobile Inc. Agreed to: /s/ Anthony Sasso /s/ Alex Zhou By: Anthony Sasso By: Alex Zhou (a.k.a. Zhou, Yuan) President Director of Overseas Marketing With full Corporate and With full Corporate and Irrevocable Authority & Responsibility Irrevocable Authority & Responsibility 2
